Citation Nr: 1213890	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  06-10 908A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include bipolar disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran currently lives within the jurisdiction of the RO in Detroit, Michigan; that facility has jurisdiction in this appeal.

A RO hearing was held in February 2007 before and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in July 2008 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In October 2008 and in July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current acquired psychiatric disability, to include bipolar disorder, is not related to active service.

2.  In testimony at his RO hearing on February 22, 2007, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than PTSD, to include bipolar disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in April 2004, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously that any error in VCAA notice should be presumed prejudicial and VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The Supreme Court recently reversed the Federal Circuit's decision in Sanders, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2) which provides that, in conducting review of decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court essentially held in Sanders that-except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim-(1) the burden of proving harmful error must rest with the party raising the issue; (2) the Federal Circuit's presumption of prejudicial error in Sanders imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process; and (3) determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, the Board finds that, although the VCAA notice letters issued in this case did not include Dingess-compliant notice, any failure to satisfy the duty to notify in that regard is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2004 VCAA notice letter was issued prior to the currently appealed rating decision issued in October 2004; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's available Social Security Administration (SSA) records also have been obtained and associated with the claims file.  The Board recognizes that, in October 2008, SSA informed VA that there were no additional SSA records which had not been sent to VA already.  The Veteran also informed VA in June 2010 that SSA had informed him that no additional records were available for review.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  

The Veteran has contended that the VA examinations he was provided during the pendency of this appeal were inadequate because they did not render what he considered to be his "correct" psychiatric diagnoses.  In advancing an argument concerning the adequacy of the VA examinations conducted during the pendency of this appeal, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted these examinations.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised any specific challenges to the professional medical competence or qualifications of any of the VA examiners who conducted the examinations completed during the pendency of this appeal.

Recent Federal Circuit precedent also suggests that VA may rely upon the VA examinations completed during the pendency of this appeal in adjudicating the Veteran's claim of service connection for an acquired psychiatric disability.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that any of the VA examiners who conducted the VA examinations completed during the pendency of this appeal were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide competent opinions concerning the contended etiological relationships between the Veteran's acquired psychiatric disability and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the VA examinations completed during the pendency of this appeal in adjudicating his service connection claim for an acquired psychiatric disability.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that any of the VA examiners who saw the Veteran during the pendency of this appeal were not competent or did not report accurately what they found in their reviews of the claims file.  The Board also finds that the VA examinations conducted during the pendency of this appeal are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his acquired psychiatric disability.  See 38 C.F.R. § 4.2 (2010).  The Board also obtained a VHA opinion concerning the contended etiological relationship between the Veteran's acquired psychiatric disability and active service in December 2011.  The Board concludes that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Thus, the Board finds the examinations of record, including the December 2011 VHA opinion, are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred an acquired psychiatric disability, to include bipolar disorder, during active service.  He specifically contends that he was discharged from active service due to his bipolar disorder.  He also specifically contends that, because he is in receipt of SSA disability benefits for an acquired psychiatric disability, he also is entitled to service connection for this disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder.  The Veteran has contended that he incurred his current acquired psychiatric disability (which he characterizes as bipolar disorder) during active service.  The competent evidence does not support the Veteran's assertions, however.  A review of the Veteran's available service treatment records show that he denied any relevant pre-service medical history at his enlistment physical examination in July 1976 and his psychiatric system was normal.  The Veteran also reported no relevant in-service medical history at his separation physical examination in May 1977 and his psychiatric system again was normal.

A review of the Veteran's available service personnel records shows that he was discharged administratively in May 1977 because he "has failed to adjust to the demands of military life and has encountered unexpected difficulty with self-discipline which in turn has had an adverse effect upon the performance of his military duty."  A series of the Veteran's in-service infractions was listed on a "Commander's Report" prepared in May 1977 prior to his discharge from active service.  The Veteran's in-service disciplinary actions included receiving multiple letters of reprimand, several Article 15 non-judicial punishments, frequent reports of in-service disciplinary problems reported by his immediate supervisors, and repeated in-service counseling.  It was noted that the Veteran "has acknowledged that he does have an attitude problem and is unable to adjust to the military service."  The commander concluded that additional "rehabilitative efforts are useless in [the Veteran's] case."  Attached to this report was an April 1977 report from an Air Force chaplain in which this chaplain reported that the Veteran had told him that "his problems revolve around his family situation.  His wife lives in Michigan and will not leave her home to move here or anywhere else in the Air Force...His wife has informed him that she will file for divorce if he doesn't come back home soon."  The Veteran also reported to this chaplain that "he could not function or control his emotions and do the things that are required of him.  He feels his problems are weighing him down to the point that he must be discharged to return home.  He believes his marriage will then work out okay."  A statement from the Veteran's first sergeant also was attached to the Commander's Report and was to the same effect that the Veteran's problems with his wife were affecting his enlisted performance.  The Veteran also received non-judicial punishment for possession of marijuana on 1 occasion during service.  He was honorably discharged from active service.

The competent post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder.  This evidence shows that, although the Veteran has been treated for a variety of acquired psychiatric disabilities since his service separation in May 1977, none of them are related to active service.  For example, in a note dated in May 1997 and included in the Veteran's post-service VA outpatient treatment records, a VA staff psychiatrist stated that the Veteran had asked him to verify his disability.  The Veteran reported that the basis of his award of SSA disability was bipolar disorder.  After reviewing the Veteran's VA outpatient treatment records, this VA physician concluded that the only established VA diagnoses for the Veteran were drug dependency and personality disorder.

On VA outpatient treatment in May 2000, the Veteran denied any current psychiatric difficulties or depression.  He reported being released from prison earlier in May 2000 after serving 11 months of a 2-year sentence for assault with a deadly weapon.  He also reported 2 previous arrests for public intoxication.  A long history of polysubstance abuse, including methamphetamines, heroin, cocaine, crack, marijuana, and alcohol was noted.  His last alcohol use was in May 1999 and his last drug use was in 1997.  He last heroin IV use was 5 years earlier.  He currently was living with a girlfriend and received SSA disability benefits "for a 'psychiatric' reason.  He is unsure of why he receives it and states he has never checked."  He was sleeping 6-8 hours a night and had a good appetite.  He denied any suicidal or homicidal ideation or plan.  The Veteran stated that he had received an honorable discharge "as an inability to adapt to military service.  He did receive Article 15's but he does not remember why."  He was divorced from his wife and unemployed.  Mental status examination of the Veteran showed he was neat and clean with normal speech in rate with low volume and tone, no racing thoughts or rumination, logical and goal-directed thought process, no looseness of associations or flight of ideas, and no hallucinations or delusions.  The assessment was adjustment disorder and polysubstance abuse currently in remission.

In November 2002, the Veteran's complaints included "continued alcohol intake daily to self medicate [and[ 'to calm me down,'" irritability, mood swings, insomnia.  The Veteran also complained, "I need something to treat my bipolar instead of the alcohol!"  He drank 2 6-packs of beer every night and felt exhausted the next day.  He felt depressed when he reflected on his life but otherwise mostly was "high and full of energy."  He was concerned about his drinking but was not interested in attending alcohol rehabilitation or Alcoholics Anonymous.  He provided "no clear history of primary manic or hypomanic episodes due to polysubstance abuse."  He lived with his girlfriend.  Mental status examination of the Veteran showed his appearance was not within normal limits because of development, body habits, and attention to grooming but speech, thought process, associations, and thought content all were within normal limits.  The assessment included substance-induced major depressive disorder, bipolar type, alcohol abuse, and a history of polysubstance abuse (cocaine, methamphetamine).  The Veteran was given a trial of gabapentin as a mood stabilizer.

In December 2002, the Veteran complained of feeling "groggy and sedated with gabapentin."  He still drank 12 packs of beer on the weekends, felt depressed, and minimized his alcohol intake "and its effect on his mood."  He denied any psychotic or manic symptoms.  Mental status examination of the Veteran was unchanged.  It was noted that he still was symptomatic.  The assessment also was unchanged.  The Veteran was advised to decrease his gabapentin dose and to start taking welbutrin.

In May 2003, it was noted that the Veteran's complaints were "rather vague."  He reported "not sleeping quite as well."  The Veteran "stated he did not like the way 'psychotropic medications make me feel.'"  The Veteran also stated that he was doing well on his current dose of diazepam.  No suicidal or homicidal ideation or evidence of a thought disorder or perceptual disturbances was noted.  Mental status examination of the Veteran showed his appearance, speech, associations, and thought content were all within normal limits.  The assessment was unchanged.

In August 2003, the Veteran "reports to be doing well except for sleep disturbance in the past three nights" which he attributed to concerns about an upcoming court date.  He stated that his girlfriend had accused him of violence against her and he had to go to court.  He also stated "he is basically in a 'pretty good' mood most of the time."  He drank alcohol "every once in a while" and his last drink had been on the previous Saturday.  He had not used cannabis or other illegal drugs for a long time.  Mental status examination of the Veteran and the assessment were unchanged.

In February 2004, the Veteran complained of continued sleep difficulties.  He reported that he began using drugs during active service.  "He was under a lot of stress as his wife was filing for divorce and he was not allowed to go on leave to try to resolve the issue.  It is his opinion that the military should have provided him assistance but instead he states they [kicked] him out because he was unable to adapt to military life."  Mental status examination of the Veteran and the assessment were unchanged.

In a May 2004 statement, the Veteran's brother contended that, after the Veteran had entered on to active service, he had changed and it was apparent that the Veteran "had some mental issues he was dealing with" during service.  The brother's use of the term "mental issues" is not defined or described, and there is nothing in the record that would lead the reader to believe this person has any psychiatric expertise.  Other evidence in the record makes it clear that the Veteran was confronting personal problems at the time (divorce from his wife and article 15), which could reasonable be interpreted as causing stress or "mental issues."  This evidence will not be considered in the review of this decision.  

In an August 2003 statement which was date-stamped as received by the RO in May 2004, Isabel Perez-Conde, D.O., stated that the Veteran had bipolar disorder (substance induced).  Dr. Perez-Conde also stated that the Veteran "has mood swings, irritability, [and] difficulty coping with stress."  Dr. Perez-Conde stated further that the Veteran's bipolar disorder was "a chronic problem.  It has not worsened; it waxes and wanes."

On VA outpatient treatment in December 2004, the Veteran denied "any current difficulties."  He had moved back to Iowa after spending several months in Oklahoma.  Mental status examination of the Veteran and the assessment were unchanged.

In March 2005, the Veteran complained of difficulty sleeping.  He was an unreliable historian.  "He states he has gotten into trouble since his last visit."  He reported being arrested for public intoxication, being removed from his significant other's home, being in violation of a no-contact order, and most recently being charged with burglary and assault.  The VA physician stated that he had been informed that the Veteran had impersonated a police officer, entered a person's home, assaulted the homeowner, and burglarized the home.  The Veteran stated that simply had gone next door to his neighbor's home "to ask them to keep the noise down at night as he needs to sleep" so he could get up and go to work.  He denied the legal charges against him and any suicidal or homicidal ideation or plans.  Mental status examination of the Veteran showed his appearance, speech, associations, and thought content were all within normal limits.  The assessment included substance-induced major depressive disorder, bipolar type, alcohol abuse, and a history of polysubstance abuse (cocaine, methamphetamine).

In June 2005, the Veteran complained of continued sleep difficulty.  He was a questionable historian.  He stated that the legal charges against him were reduced and he was place on 1 year of probation.  He also had paid his fines "and feels good about his current situation."  He denied any suicidal or homicidal ideation or plans.  Mental status examination of the Veteran and the assessment were unchanged.

The Veteran testified at his February 2007 RO hearing that he tried getting help for his acquired psychiatric disability on many occasions during active service but was told repeatedly that no one was available to help him.  See RO hearing transcript dated February 22, 2007, at pp. 1.

The Veteran has contended that receipt of SSA disability benefits for an acquired psychiatric disability (which he again characterizes as bipolar disorder) entitles him to receipt of VA disability compensation for the same disability.  The Board notes initially that VA is not bound by any determination or finding made by SSA regarding any claim for SSA disability benefits.  And a review of the Veteran's SSA records, including a copy of the SSA administrative decision on the Veteran's SSA claim, which were date-stamped as received by the RO in March 2007, shows that he was awarded SSA disability benefits for mental retardation and bipolar disorder.  None of the Veteran's SSA records indicate that any acquired psychiatric disability, to include bipolar disorder, was related to active service or any incident of service.  These records show that the Veteran was hospitalized for 4 days at a private hospital in October 1990 "because he was making suicidal threats."  He also complained of "hearing voices for the last two months telling him that he would be better off if he killed himself."  The Veteran stated that he was "having a great deal of difficulty" since his mother's death in June 1989 because they had been very close "and this has been a terrible loss."  He also had broken up with his girlfriend 6 months earlier and had not seen her or his 15-month-old daughter since then.  He further was "in a lot of legal problems," including a charge of driving under the influence and was on probation from a felonious assault charge 2 years earlier.  He had been living mostly in his car after getting upset with his sister and leaving her house where he had been staying previously.   "He states he has been feeling very desperate because of his recent losses [and] his difficulties with his legal problems."  It was noted that the Veteran "demonstrates a tremendous amount of characterological problems.  He demonstrates both antisocial behavior and narcissistic characterological traits.  He has been extremely frightened to leave [the hospital and] continued to hear voices or said that he heard voices telling him to kill himself for some time after he was here.  These have gradually disappeared."  The diagnoses included major depression with psychotic features and antisocial personality disorder.

In a May 2007 statement, the Veteran contended that "I was given a 'personality disorder discharge' [and] it should have been a 'bi-polar disorder discharge.'  I tried to talk with my chain of command in 1977 but was told, 'No one could assist me.'"  In a different May 2007 statement, another brother stated that he had noticed a change in the Veteran "about the time he was pending discharge from the Air Force in early 1977.  He was very depressed about his divorce as well as his discharge from service.  There were also times when he displayed his high anxiety."  The Veteran's brother stated that he also observed the Veteran's "very violent mood swings" and explosiveness "at times for little or no reason at all."  These symptoms are similar to those made by the Veteran, which were considered byte medical reviewers herein.  

The Veteran testified at his July 2008 Travel Board hearing that his emotional stability at the time of his discharge from active service had been "very weak, very bad."  See Board hearing transcript dated July 16, 2008, at pp. 2.  He also testified that, prior to his discharge; he had been served with divorce papers by his wife.  He also reported that the real reason for his discharge was his current acquired psychiatric disability.  Id., at pp. 3.  The Veteran testified further that he experienced mood swings, depression, and anxiety due to his current acquired psychiatric disability.  Id., at pp. 6.

The Veteran was hospitalized at a private facility in August 2008 after the woman he was living with called police following an altercation in which the Veteran "grabbed her pistol."  The Veteran reported being diagnosed as having bipolar disorder in 1992 "but he also has polysubstance abuse for a long period of time."  He also reported being diagnosed as having bipolar disorder by VA.  He was "self-medicated with alcohol on an irregular basis.  Now he has been drinking alcohol for the last 3 months pretty much on a regular basis."  He had argued with his girlfriend "the other day" after they both were drinking alcohol.  "He reports he was so intoxicated he even does not remember what he said, but he definitely did not have any intention to hurt himself."  He had been under stress and his girlfriend's teenaged children "have pretty much been disrespectful to him."  He had done "binge" heroin between December 2007 and February 2008 "and then he stopped."  He also used marijuana and cocaine "off and on, and alcohol more on a regular basis."  Mental status examination of the Veteran showed he felt ashamed with clear speech, intact memory functions, no suicidal or homicidal ideation, and no paranoid thoughts or hallucinations.  The diagnoses included bipolar disorder, currently in a depressed phase.

On private outpatient treatment with Richard Ehnis, M.D., later in August 2008, the Veteran complained of stress related to his girlfriend's children.  His recent hospitalization was noted.  He reported that he "often drinks excessively."  He occasionally used marijuana.  He also reported being disabled since 1992 "for bipolar."  He reported further that he had been discharged from active service due to bipolar disorder.  Mental status examination of the Veteran showed his appearance was disheveled with rapid speech, unremarkable concentration, full orientation, no evidence of thought disturbance or perceptual disorder.  The diagnoses included bipolar disorder.

The Veteran was hospitalized at a VA Medical Center in November 2008 for alcohol detoxification.  It was noted that the Veteran was on SSA disability for bipolar disorder.  Mental status examination of the Veteran showed full orientation, intact memory, no suicidal or homicidal ideation, no hallucinations, goal-directed thoughts, and coherent and relevant speech.  A depression screen was negative.  The diagnoses included bipolar disorder by history.

On VA psychology consult completed while the Veteran was hospitalized in November 2008, the Veteran's complaints included sleep problems, racing thoughts, and frequent daily depression "if he focuses on problems."  The VA examiner stated that the Veteran reported being diagnosed as having bipolar disorder but there was no documentation of this diagnosis in the Veteran's chart.  The Veteran reported experiencing "bipolar symptoms when drinking but was vague regarding the symptoms."  He also reported receiving SSA disability benefits for bipolar disorder.  A history of alcohol abuse since age 15 and heroin and cocaine use since age 27 was reported.  The Veteran had not used illegal drugs since February 2008 and "had his last drink just prior to this admission."  The Veteran reported experiencing bipolar disorder since 1976.  He also reported a suicide attempt in 1985.  The Veteran stated that he had been discharged from active service due to a personality disorder.  "He was asked what kind of problems he experienced in the military, and he really could not say other than to say that he was once drunk and smoking a joint and got caught."  He also stated that he had asked for therapy during active service but had been told that "there was no one to help him."  He was divorced from his wife and "reports a history of chaotic relationships with a couple different women."  He had lived with a woman "for a while, but the relationship deteriorated due to [the Veteran's] drug use."  An extensive legal history was noted.  The Veteran described his bipolar disorder symptoms as mood swings.  According to the VA examiner, the Veteran's reported mood swings "sounded as if some of these episodes were alcohol/drug related."  He also reported drinking for 1 week non-stop prior to this admission.  He rated his depression as 5/10 on a pain scale (with 10/10 being the worst pain).

Mental status examination of the Veteran in November 2008 showed he was dressed casually with good hygiene, full orientation, no suicidal or homicidal ideation or plan, no delusions, ideas of reference, or looseness of associations, no auditory or visual hallucinations, rational and goal-directed speech that was average "in terms of amplitude and productivity," and no hypo-motor or hyper-motor activity.  The VA examiner stated that the purpose of this consult "was for clarification of diagnosis for" bipolar disorder.  This examiner stated that the Veteran did not have sufficient symptoms to meet the criteria for a diagnosis of bipolar disorder.  He also stated that it was "difficult to separate out the role that drugs and alcohol have played" in the Veteran's mood disorder.  "There is also the factor of a personality disorder which has affected his mood."  This examiner found it "unusual" that the Veteran claimed to have been diagnosed as having bipolar disorder in 1992 but did not seek treatment until 2003.  Because the Veteran endorsed symptoms of fluctuating depression with episodes of anxiety and agitation, he was given a diagnosis of mood disorder, not otherwise specified.  The diagnoses included mood disorder, not otherwise specified.

On VA examination in June 2009, the Veteran's complaints included depression, suicidal tendencies, anxiety, restlessness, and an unstable mood.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in extensive detail.  The Veteran stated that he had obtained his service discharge "to salvage my marriage.  I started drinking heavily and was depressed."  He also stated that he received "a personality disorder discharge.  It was my understanding that it was failure to adapt to military living."  He also stated that, during active service, he started drinking heavily, his wife asked him for a divorce, and then he "started seeing this girl and living with her."  His Article 15 non-judicial punishment for marijuana possession was noted.  He reported divorcing his wife in 1978 because "she said that after I came back from the military I was a different person and my demeanor changed and she didn't want to be around me."  He stated that he had been separated from his wife throughout active service.  "I wanted to move her to base housing but she wouldn't come down."  The Veteran was estranged from his adult daughter and never saw his grandchildren.  He had lived with current significant other for the previous 3-4 years and was "very removed socially."  He reported suicide attempts in 1985 and in August 2008.  It was noted that the Veteran's "legal history appears to be extensive and mostly alcohol related."  The Veteran's current drinking pattern was "variable" and he reported drinking a pint of Tequila rose, 8 beers, and 2 shots of Jim Beam on the night before his VA examination.  He last had used heroin and crack cocaine in February 2008.  

Mental status examination of the Veteran in June 2009 showed that he was "increasingly loquacious" as the interview progressed with unremarkable psychomotor activity and speech, full orientation, easily distracted attention, unremarkable thought process and thought content, no delusions or hallucinations, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, normal memory, and an ability to maintain minimum personal hygiene.  The VA examiner stated that the Veteran's psychiatric testing results "are of highly questionable psychometric validity due to what appears to be a strong tendency to exaggerate his symptoms and to present himself in a highly unfavorable light."  The Veteran also showed "[e]xtreme embellishment regarding his somatic symptoms."  The VA examiner stated that "it will be difficult to believe everything [the Veteran] says about himself.  It is almost as if he positively endorsed almost every symptom queried on these inventories.  That is, his symptomatic complaints span the overwhelming majority" of areas covered on psychometric testing.  Although the Veteran reported that he had been retired since 1991, the VA examiner noted that he had reported previously in November 2008 that he last had been employed in November 2006.  This examiner also stated that the Veteran's reported diagnosis of bipolar disorder "could not be corroborated."  The VA examiner opined that the Veteran's psychiatric disability was not caused by or a result of active service.  The rationale was that the Veteran suffered from a personality disorder and co-morbid alcohol dependence, polysubstance abuse, and mood disorder.  There appeared to be no relationship between these psychopathologies and the Veteran's active service.  This examiner also concluded that it was highly unlikely "and even improbable" that the Veteran's in-service disciplinary problems, marginal performance, and marijuana use "were truly the first manifestations of his mental disorders."  The diagnoses included mood disorder, not otherwise specified.

In an August 2010 addendum to the June 2009 VA examination, the VA examiner who had seen the Veteran in June 2009 stated that he had reviewed the claims file again.  He concluded that information added to the claims file since the June 2009 VA examination had not changed his opinions regarding the Veteran's diagnosis or the contended etiological relationship between an acquired psychiatric disability and service.  This examiner also concluded again that it was "highly unlikely and even improbable that the disciplinary problems, marginal performance, and marijuana use were truly the first manifestations of [the Veteran's] mental disorders or bipolar disorder."  This examiner stated that the Veteran's "unmistakable personality disorder" explained his in-service behavioral symptoms.  This examiner opined again that the Veteran's psychiatric disability was not caused by or a result of his active service.  He concluded, "It appears that the 'diagnosis' of bipolar disorder is a self-diagnosis that the Veteran has embraced and has in turn reported to a variety of different providers he has seen over the years."

In a December 2011 opinion, a VHA physician reviewed the Veteran's claims file in extensive detail.  He noted that the Veteran had reported in April 1977 that his wife had threatened to file for divorce if he did not leave active service and also reported that his wife had filed for divorce in October 1976 and he was living with another woman at the time of his service discharge.  This VHA physician also noted that the Veteran had reported both harboring "many angry feelings regarding" childhood abuse and continuing difficulty with authority figures "which he relates to his dysfunctional relationship with his father" and that his relationship with his parents was "great."  This VHA physician noted further that the Veteran had reported both that he generally had "a supportive relationship with family; however, he did report at least once that he had not had any contact with his siblings since 1989."  This physician also stated "there is no documented history of psychiatric treatment prior to 1990."  This physician stated further that the Veteran had provided "various versions" of his 1985 suicide attempt to different providers in 2008 and in 2009.  This physician also noted that the Veteran's November 2008 VA psychiatry consult was the first time that the Veteran "thought that his 'bipolar' symptoms became a problem in 1976" during active service.  The VHA physician reviewed the Veteran's extensive substance abuse history in extensive detail and noted "a long history of legal difficulties which appear to be related to his substance abuse."  

Following an extensive review of the Veteran's claims file, the VHA physician opined in December 2011 that it was not as least as likely as not that the Veteran's bipolar disorder had its onset during active service or was in any way causally related to active service, to include his in-service problems documented in 1977.  This VHA physician stated that the Veteran initially was diagnosed as having bipolar disorder during an SSA evaluation in 1992, although there was no 1992 report available for review in order to determine what symptoms the Veteran had reported or to understand the clinician's rationale for this diagnosis.  The VHA physician also stated that, since 1992, at least 2 other examiners had rendered a diagnosis of bipolar disorder, but these post-1992 diagnoses "appear to be based on the [Veteran] indicating that he had been given the diagnosis [of bipolar disorder] in the past rather than on any presenting of symptoms at the time of the evaluation."  The VHA physician stated further that the Veteran had not received any psychiatric treatment prior to 1990, including at any time during his active service.  This physician observed that "there is no mention in any of the records of any difficulties at all after [the Veteran's] discharge from the service until a DUI in 1984 and a suicide attempt in 1985.  Both were clearly related to substance abuse."  There also was no indication that the Veteran reported that his bipolar disorder symptoms "dated back to 1976" until his November 2008 VA psychiatry consult.  The VHA physician stated that, although the Veteran presented "on a fairly regular basis" to VA for substance abuse treatment "when his substance abuse became seriously problematic" beginning in 1990, it was very unlikely that, if he had been experiencing symptoms of acute mania (required for a diagnosis of bipolar disorder), he would have been able to avoid hospitalization or treatment "for so many years."  This VHA physician also stated:

It is extremely important to note that none of the available reports in which [the Veteran] was given the diagnosis of bipolar disorder actually substantiate the diagnosis with presenting symptoms.  A careful review of these reports finds no mention of any actual symptoms of bipolar disorder other than racing thoughts and feelings of depression.  However, he is never described as euphoric or as behaviorally showing any indication of a mood disorder.

The VHA physician observed that several prior treating physicians have noted that the Veteran's reported symptoms were vague and multiple treating physicians have concluded that the Veteran did not meet the criteria for a diagnosis of bipolar disorder.  This VHA physician concluded in December 2011 that the Veteran had never met the criteria for a diagnosis of bipolar disorder:

[H]is symptoms are better accounted for by chronic substance abuse and by a personality disorder.  Even if the diagnosis is accurate, there is no evidence at all (making it highly improbable) that the Veteran's bipolar disorder had its onset during his active military service or is in any other way causally related to his active military service, to include the 1977 in-service troubles.

With respect to the question of whether the Veteran's mood disorder was related to active service, to include the 1977 in-service disciplinary problems, the VHA physician opined in December 2011 that the Veteran's mood disorder was not as least as likely as not related to active service.  His rationale was that the Veteran never received any psychiatric treatment until 1990.  "What is abundantly clear is that [the Veteran] began to have a serious substance abuse problem in the mid 1980s which appears to be the etiology of his mental health difficulties.  His behavioral problems in the military can be better accounted for by extreme immaturity, symptoms of a personality disorder, and substance abuse."  This VHA physician also concluded that there was no evidence that the Veteran's mood disorder had its onset in active service or otherwise was related "in any other way" to active service.

With respect to the question of whether the Veteran's in-service "troubles" (discussed above) were early manifestations of a bipolar disorder or mood disorder that he developed after service separation, the VHA physician finally determined in December 2011 that it was not as least as likely as not that there were any early in-service manifestations of a bipolar disorder or mood disorder during the Veteran's active service.  The VHA physician's rationale was that the Veteran's in-service troubles "can be better accounted for by extreme immaturity, substance abuse, and symptoms of a personality disorder."  The Veteran had admitted to pre-service behavior problems, definite difficulties with authority figures and "exhibited extremely poor judgment prior to the military" by getting his girlfriend pregnant and dropping out of high school.  The Veteran also had admitted to drinking heavily and using marijuana during active service.  He also had admitted to "partying every night and living with another woman (while reportedly trying to save his marriage" while on active service.  The VHA physician also found evidence of "clear secondary gain issues related to" the Veteran's service connection claim for an acquired psychiatric disability.  He noted that, in June 2009, the Veteran "had a strong tendency to exaggerate his symptoms and to present himself in a highly unfavorable light."  This physician stated that persons with antisocial personality disorder might experience an inability to tolerate boredom and depressed mood.  He opined that the Veteran's in-service troubles "are better explained by substance abuse and symptoms of a personality disorder and were not early manifestations of the bipolar disorder or mood disorder he developed later in life."

The Board acknowledges the lay assertions and hearing testimony that the Veteran's current acquired psychiatric disability other than PTSD, to include bipolar disorder, is related to active service.  The competent evidence does not support these assertions.  It demonstrates instead that the Veteran has latched on to an apparent diagnosis of bipolar disorder in 1992 by SSA and has asserted that he is entitled to service connection for this disability on the basis of SSA's determination.  The Board again notes that it is not bound by any determination of SSA and respectfully disagrees with SSA's determination that the Veteran is disabled as a result of, among other things, bipolar disorder.  As the VHA physician concluded in December 2011, the basis for SSA's determination that the Veteran is disabled by his claimed bipolar disorder is not clear from a review of the record (including the Veteran's available SSA records).  The competent evidence suggests instead that the Veteran's lifelong history of polysubstance abuse (drugs and alcohol) which may have begun during active service (according to the Veteran's own inconsistent statements) and a personality disorder is responsible for his current acquired psychiatric disability.  The December 2011 VHA physician persuasively suggested that the Veteran had never met the diagnostic criteria for bipolar disorder, despite his repeated assertions to the contrary of a 1992 diagnosis of bipolar disorder by SSA.  This VHA physician reviewed the Veteran's claims file in exacting detail, noting the multiple inconsistencies in what the Veteran reported to different providers and the difficulties many of these providers encountered in rendering a competent diagnosis of an acquired psychiatric disability, to include bipolar disorder, owing to the Veteran's inconsistencies.  This physician also concluded that the Veteran's in-service behavioral problems were more than likely related to a personality disorder.  

The Board observes in this regard that compensation for primary alcohol or drug abuse disabilities, as well as for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, is precluded by law.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  The Board also observes that service connection for a personality disorder also is prohibited.  38 C.F.R. § 4.127.  There is no indication of any complaints or diagnosis of any acquired psychiatric disability during active service, despite the Veteran's insistent assertions that he repeatedly sought in-service treatment for psychiatric complaints and was denied.  Multiple post-service VA treating physicians have concluded that the Veteran's current acquired psychiatric disability (variously diagnosed as a mood disorder, not otherwise specified, and bipolar disorder) is not related to active service or any incident of service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current acquired psychiatric disability, to include bipolar disorder, is related to active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD, to include bipolar disorder, have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability other than PTSD (which he characterized as bipolar disorder) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of psychiatric problems.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1977) and initial reported symptoms related to an acquired psychiatric disability in approximately 1990 (a 13-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The VHA physician specifically found in December 2011 that the Veteran's DUI and suicide attempt in the mid-1980's clearly were the result of his significant post-service substance abuse and not manifestations of an acquired psychiatric disability.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including substance abuse treatment (August 1992).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability.  The Board observes in this regard that the Veteran reported -for the first time - in November 2008 that his psychiatric problems dated back to 1976 (or during his active service).  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

While hospitalized after service in October 1990, the Veteran did not report the onset of psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that all of his psychiatric problems stemmed from both his difficulty dealing with his mother's death in June 1989 because he had been very close to her and his difficulty dealing with a recent break-up with his girlfriend.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The VHA physician noted in December 2011 that the Veteran clearly was interested in financial gain as a result of exaggerating his psychiatric symptoms in order to attempt to obtain service connection for an acquired psychiatric disability.

The claims file is replete with inconsistencies concerning the onset date of the Veteran's acquired psychiatric disability, the in-service experiences which, in his view, led him to experience an acquired psychiatric disability during service, and the impact of active service on his marriage to his wife.  For example, during the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he asserted that his acquired psychiatric disability began during service.  As noted above, however, he subsequently dated the onset of his psychiatric problems to June 1989 (or more than 2 decades after his service separation) while hospitalized in October 1990.  The Veteran has contended that he sought mental health treatment during active service and was denied.  The evidence contemporaneous to service (service personnel records) does not indicate, however, that he ever reported attempting to seek help for his claimed in-service acquired psychiatric disability, including during repeated counseling sessions concerning his poor enlisted performance, or requested such assistance at any time prior to his administrative discharge.  The Veteran reported in May 1997 that he had been awarded SSA disability benefits for bipolar disorder but then subsequently reported in May 2000 that he did not know why he had been awarded SSA disability other than for "a 'psychiatric' reason" and had never looked in to the basis of his SSA disability benefits award.  The Veteran subsequently has insisted repeatedly that his award of SSA disability benefits for bipolar disorder entitles him to an award of service connection for the same disability.  The Veteran also has claimed both that he sought his service discharge in May 1977 in order to save his marriage and that he was upset at the time of his service discharge because he had been served with divorce papers from his wife prior to his discharge.  The Veteran's brother also has asserted that the Veteran was very depressed about his divorce at the time of his discharge from active service.  The Veteran also has not reported consistently whether and when he allegedly attempted suicide following his service separation.  In November 2008, the Veteran reported that he had attempted suicide in 1985.  In June 2009, approximately 7 months later, however, the Veteran asserted that he had attempted suicide in 1985 and in August 2008 (or approximately 3 months before he reported only 1 suicide attempt).  These inconsistencies in the record weigh against the credibility of lay statements submitted in support of the Veteran's assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The Board concludes that, given the repeated inconsistencies in lay statements submitted in support of the Veteran's claim, this evidence is considered not credible.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Withdrawal of Service Connection Claim for PTSD

In the currently appealed rating decision issued in October 2004, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran perfected a timely appeal with respect to this claim.  In testimony at his February 22, 2007, RO hearing, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal be withdrawn with respect to this claim.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's February 2007 RO hearing testimony requesting withdrawal of his appeal for service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, is denied.

Entitlement to service connection for PTSD is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


